Title: From William Steuben Smith to John Quincy Adams, 19 August 1826
From: Smith, William Steuben
To: Adams, John Quincy


				To the Honorables John Quincy Adams & Josiah Quincy. Executors of the Last Will & Testament of John Adams; deceased.
					Gentlemen,
					Washington D.C. August 19. 1826.
				
				I had yesterday the honor of receiving the communication you did me that of addressing to me from Quincy dated the 14th inst. in relation to the last Will & Testament of my venerable, lately deceased, Grandfather.In offering to you the expression of a sincere grief at the bereavment we have had thus dispensed to us, by his death, I beg leave to tender you also the assurance of my conviction that in the implicit reliance I place upon your wisdom & judgments as Executors, I am fully satisfied that any interest accruing to me under the provisions of the Will of the deceased, will receive from you a care & attention, equal to any & altogether superseding the necessity of any authorization from me to another to attend to the same, though, permit me to suggest, that, when you shall have attained the period in the Administration of the Estate, at which you will be enabled to decide upon the amount of the respective shares of each devisee, the quota that may then be deemed coming to me, can, if you please, be deposited to my credit in the U.S. B. Bank at Boston, & a duplicate certificate (in the form you may think proper) of deposit transmitted to me at this City.I am with perfect respect, Your friend
				
					Wm: Steuben Smith
				
				
			